IN THE SUPREME COURT OF IOWA

                                        No. 17–0794

                              Polk County No. CVCV053097

                                           ORDER

DIANNA HELMERS,
    Plaintiff-Appellant,

vs.

CITY OF DES MOINES, IOWA,
     Defendant-Appellee.


       The court, being evenly divided, declares this case affirmed by operation of law.
See Iowa Code § 602.4107 (2017).
       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the
district court; Cady, C.J., and Wiggins and Appel, JJ., would reverse the judgment of the
district court. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the supreme
court is equally divided on an issue upon which the district court and court of appeals differ,
the decision of the district court is affirmed by operation of law.”).
Copies to:

Jamie Lynn Hunter
Dickey & Campbell PLC
301 East Walnut Street, Suite 1
Des Moines, IA 50309

John O. Haraldson
Assistant County Attorney
602 Robert D. Ray Drive
Des Moines, IA 50309